     Case 2:10-cv-06613-CBM-E Document 43 Filed 07/20/21 Page 1 of 1 Page ID #:301



     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                      UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   CIRCUITO CERADO, INC                               )
                                                        )
 7                    Plaintiff,      vs.               )   Case No.: 2:10-CV-06613-CBM-EX
                                                        )
 8   MARIO A. PONCE, et al,                             )                 RENEWAL OF JUDGMENT
                                                        )                  BY CLERK
 9                Defendant,                            )
                                                        )
10
      Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, Circuito Cerado, Inc, and against Defendant, Mario A. Ponce,
13
     individually and doing business as Antojitos Bibi Restaurant, entered on August 4, 2011, be and the
14
     same is hereby renewed in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                $     1,300.00
17
                     b. Costs after judgment                          $         00.00
18
                     c. Subtotal (add a and b)                        $     1,300.00
19
                     d. Credits                                       $         00.00
20
                     e. Subtotal (subtract d from c)                  $     1300.00
21
                     f.   Interest after judgment(.21%)               $         31.97
22
                     g. Fee for filing renewal of application         $         00.00
23
                     h. Total renewed judgment (add e, f and g) $          1,331.97
24

25
              July 20, 2021
     Dated: ___________________              CLERK, by Deputy
                                                            y _________________________
26                                               Kiry A. Gray
                                                 Clerk of U.S. District Court
27

28




                                              Renewal of Judgment
